DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 07/07/2022 regarding application 16/983,903. In Applicant’s amendment:
Claims 1-2, 4-5, 7, 10-14 and 16-20 have been amended.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 07/07/2022 necessitated new grounds of rejection in this office action.

Priority
3.		The Examiner has noted the Applicants claiming Priority from Provisional 	Application #62/881,817 filed on 08/01/2019. 

Response to Arguments
3.		Examiner adds a minor claim informality to Claim 18. See the Claim Objections section shown below.
4.		Applicant’s arguments, see pages 10-13 filed on 07/07/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-20 have been fully considered and is found to be not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
5.		Applicant’s arguments, see pages 14-16 filed on 07/07/2022, with respect to the 35 U.S.C. § 102 (a) (1) Claim Rejections for Claims 1-3, 5, 8-12, 15-18 and 20 have been fully considered and is found to be not persuasive. Claims 1-3, 5, 8-12, 15-18 and 20 have been considered, but are moot in view of the new grounds of rejection. See Examiner comments shown below under the 35 U.S.C. § 103 Claim Rejections section.

Claim Objections
6.		Claim 18 is objected to because of the following informalities: 
	(A). 	Claim 18 recites the following limitation: “wherein the response quality 	prediction 	machine learning model comprises a recurrent neural network trained to evaluate whether a 	question of the survey has a logical flow.” According to Applicant’s Specification ¶ [0078]: “The 	response prediction system 106 utilizes recurrent neural networks such as Long Short-Term 	Memory (LSTM) or Gated Recurrent Unit (GRU) neural networks to compute whether a question 	flow is logical or not.” Therefore, the limitation in Claim 18, since the word “whether” is in this 	limitation, this does not factor wherein the response quality prediction machine learning model 	comprises a recurrent neural network trained to evaluate whether a question of the survey does 	not have a logical flow. Examiner suggests to Applicant to amend Claim 18 by the following: 	“wherein the response quality prediction machine learning model comprises a recurrent neural 	network trained to evaluate whether a question of the survey has a logical flow or not.”
		Appropriate correction is required.

Response to 35 U.S.C. § 101 Arguments
7.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-20 have been fully 	
	considered, but they are found not persuasive (see Applicant Remarks, Pages 10-13, dated 07/07/2022). Examiner respectfully disagrees.
Argument #1
(A).	Applicant argues that Claims 1-20 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 10-11, dated 07/07/2022). Examiner respectfully disagrees.
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations.
		Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to  (3) managing personal behavior or relationships or interactions between people (such as the administrator and the respondent to the survey) (which includes social activities and/or teaching(s) and/or following rules or instruction(s)). 
		“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
		Further, it also appears that the current “Certain Methods of Organizing Human 	Activities”, are further implemented by “Mental Processes” through using pen and paper as a 	physical aid as part of evaluations and/or observations and/or judgments (e.g., “receive, 	associated with an administrator, a survey comprising survey 	questions” (see Independent Claims 1, 11 and 16); “extract survey characteristics based on the 	survey and the survey questions” (see 	Independent Claims 1, 11 and 16); “determine, based on 	the predicted response quality, a suggested change to the survey” (see Independent Claims 1, 	11 and 16); “provide the suggested change  associated with the 	administrator” (see Independent Claims 1, 11 and 16)).
Also Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following:
Performing a mental process on a generic computer (e.g., see Applicant’s Specification ¶ [0123] & ¶ [0128] denoting the use of a general-purpose computer)
Performing a mental process in a computer environment (e.g., see Applicant’s Specification ¶ [0129-0131] denoting network computing environments and cloud computing environments), and
Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception.
	According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
		Independent Claims 1, 11 and 16: The additional element(s) regarding (e.g., the “machine learning model”, etc…) in conjunction with the limitations, merely narrows the abstract idea concerning: “generate, utilizing a response quality prediction  and based on the survey characteristics, a predicted response quality corresponding to the survey” according to the “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings pertaining to predicting digital survey response quality and generating suggestions to digital surveys using a generic computer. 
		That is, other than reciting (e.g., “client device”, “one or more client devices”, “processor”, “machine learning model”, & a “non-transitory computer readable storage medium”, etc…) nothing in the claim elements precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid and/or “Certain Methods of Organizing Human Activities” which pertains to  (3) managing personal behavior or relationships or interactions between people (such as the administrator and the respondent to the survey) (which includes social activities and/or teaching(s) and/or following rules or instruction(s)). 
Moreover, the mere recitation of generic computer components such as (e.g., “client device”, “processor” & a “non-transitory computer readable storage medium”), does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-10, 12-15 and 17-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as previously described in Claims 1, 11 and 16. 
		The additional element(s) concerning the “machine learning model” in conjunction with the limitations shown in Dependent Claims 4, 7, 13-14 and 19, in conjunction with the limitations contains the abstract idea(s) of: “train the response quality prediction machine learning model utilizing a specific dataset” and “training the response quality prediction machine learning model utilizing a general dataset” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to predicting digital survey response quality and generating suggestions to digital surveys using a generic computer. 
		Dependent Claim 18: The additional element(s) regarding (e.g., the “machine learning model” & “recurrent neural network”, etc…) in conjunction with the limitations contains the abstract idea of: “wherein the response quality prediction machine learning model comprises a recurrent neural network trained to evaluate whether a question of the survey has a logical flow” according to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings pertaining to predicting digital survey response quality and generating suggestions to digital surveys using a generic computer. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Argument #2
(B).	Applicant argues that the limitation in Independent Claims 1, 11 16 such as “generat[ing], utilizing a response quality prediction machine learning model and based on the survey characteristics, a predicted response quality corresponding to the survey” cannot be practically performed in the human mind” (see Applicant Remarks, Page 11, dated 07/07/2022). Examiner respectfully disagrees.
	Examiner interprets that practicality in this instance is achieved through using pen and paper as a physical aid by factoring in “the response quality prediction machine learning model” as an additional element in conjunction with the limitation which is utilized to predict a response quality corresponding to the survey and based on the survey characteristics (e.g., such as survey length, number, and types of questions, etc…). Assuming arguendo that the claimed limitation is not a mental process, in which the Examiner does not concede, Examiner notes that this claimed limitation of “generat[ing], utilizing a response quality prediction machine learning model and based on the survey characteristics, a predicted response quality corresponding to the survey” shown in Independent Claims 1, 11 and 16 alternatively is a “Certain Method of Organizing Human Activity.” Particularly, this limitation reflects managing personal behavior or relationships or interactions between people (which include social activities and/or teachings and/or following rules or instructions).
	Also Applicant argues that the claims do not recite a certain method of organizing human activity. Examiner respectfully disagrees. The claims shown in Independent Claims 1, 11 and 16 reflect “Certain Method of Organizing Human Activities” Grouping reminiscent of managing personal behavior or relationships or interactions between people (which include social activities and/or teachings and/or following rules or instructions). The interaction is demonstrated through the people administering the survey (e.g., the administrator) and the respondents (e.g., people responding or answering the surveys). 
Argument #3:
(C).	Applicant argues that Claims 1-20 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 12-13, dated 07/07/2022). Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the business process 	itself, as an entrepreneurial objective, [argued here as “by predicting digital survey response 	quality and generating suggestions to digital surveys using a generic computer”], which is not a 	clear and deliberate technological solution improving the computer itself or another technological 	field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. 	U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681, U.S. Court of Appeals Federal Circuit No. 	2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to collecting 	information (e.g., “receive, from a client device associated with an administrator, a survey 	comprising survey questions” & “receive survey response data from the one or more client devices” 	(see Independent Claims 1, 11 and 16)), analyzing it (e.g., “extract survey characteristics based on 	the survey and the survey questions” (see Independent Claims 1, 11 and 16) & “determine, based 	on the predicted response quality, a suggested change to the survey” (see Independent Claims 1, 	11 and 16)), and displaying certain results of the collection and analysis (e.g., “generate, based 	on the survey characteristics, a predicted response quality corresponding to the survey” (see 	Independent Claims 1, 11 and 16) & “provide the suggested change to the client device associated 	with the administrator” 	(see Independent Claims 1, 11 and 16) to data related to digital surveys], 	yet do not present any clear, genuine technological improvement, in how computers carry out 	basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. 	Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 	119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-	36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as tools, but rather 	on independently identified abstract ideas that use computers as tools to aid the above abstract 	process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 	119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last 	sentence), or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor 	Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 	344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer (see Applicant Remarks 07/07/2022 p.13), appears to be a praising the incorporation of said computer to purportedly improve the existing technological process but not clearly, deliberately and sufficiently showing how claimed rules themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Though lengthy and numerous, the current claims, similar to the ones in  
“Elec. Power Grp”, do not go beyond requiring the collection, analysis, and display of available information in a particular field without limiting them to clear, deliberate and sufficient technical means for performing the functions as clear and deliberate advances over conventional computer technology” (see similarity to Federal Circuit rationale in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739”, hereinafter “Elec. Power Grp” at p.1739 last ¶).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”.
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of by predicting digital survey response quality and generating suggestions to digital surveys using a generic computer, which could only be performed intuitively by a human based on human's knowledge and experience in the survey creation fields and/or via pen and paper as a physical aid.
Furthermore, Examiner refers Applicant to the October 2019 Update: Subject Matter Eligibility Guidance on Pages 12-13 regarding “An Improvement in the Functioning of a Computer or an Improvement to other Technology or Technical Field.” Specifically, this section recites: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Examiner notes after reviewing the claims in view of the specification, there is no technical details shown in Independent Claims 1, 11 and 16 explaining and reciting “how” the (1) training of the machine learning model occurs, (2) a lack of mentioning of any machine learning algorithm being executed and also (3) “how” the response prediction system automatically determines whether there is access to the general dataset, the specific dataset or both. 
Based on all these factors, Claims 1-20 do not integrate the judicial exception into a practical application under step 2a prong 2 of the 35 U.S.C. 101 analysis.
Argument #4:
(D).	Applicant argues that Claims 1-20 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance and assert that the claims are analogous to the Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (2018) court case (see Applicant Remarks, Pages 12-13, dated 07/07/2022). Examiner respectfully disagrees.
In the Core Wireless case, the “CoreWireless” claims were rendered eligible, because it deliberately required:
* (i) “an application summary that can be reached directly from the menu,” with* (ii) “each data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application”, and with the* (iii) summary window, not just merely narrowing data, but deliberately being displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state, all of which
-> effectively improved efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu, displaying selected data or functions of interest in the summary window allowing the user to see the most relevant data or functions “without actually opening the application up, with the speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Indeed, rather than paging through multiple screens of options, “only three steps were needed from start up to reaching the required data / functionality” demonstrating improvement in the functioning of computers, particularly those with small screens (“Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., U.S. Court of Appeals, Federal Circuit, Nos. 2016-2684,2017-1922, January 25, 2018, 2018 BL 25100, 880 F.3d 1356, 125 USPQ2d 1436”, p. 1441 ¶1-¶3). 
		While technological improvements need not to solely stem from:
self-referentiality of logical data storage as in “Enfish” - supra,
solved paging problem in small screen “Core Wireless” – supra
it is still worth noting that each of “Enfish” and “Core Wireless” raised above, are relevant in providing valuable insight to ascertain what actual technology is, and most importantly, to ascertain what constitutes deliberate improvement to actual technology or the computer itself as opposed to a mere entrepreneurial improvement.
	In this instant case however, Applicant’s assertion of including “elements that enable a user to more quickly access the functionality of a digital survey system” is at best computationally entrepreneurial rather than an actual technological improvement as demonstrated by “Enfish” and “Core Wireless” supra. The amended independent claims reciting the limitation of “suggested changes to a client device associated with an administrator” does not demonstrate or provide any corroboration of having limitations being indicative of integration into a practical application. 
	In contrast to the Core Wireless case, Independent Claims 1, 11 and 16 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “client device”, “one or more client devices”, “processor” and “non-transitory computer readable storage medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
		Independent Claims 1, 11 and 16: The additional element(s) regarding (e.g., the “machine 	learning model”, etc…) in conjunction with the limitations, merely narrows the abstract idea 	concerning: “generate, utilizing a response quality prediction  and based 	on the survey characteristics, a predicted response quality corresponding to the survey” which 	is no more than mere instructions to implement an abstract idea on a computer or using a 	computer as a tool to “apply” the recited judicial exceptions by predicting digital survey response 	quality and generating suggestions to digital surveys using a generic computer.
		Additionally and/or alternatively, the claims as a whole are limited to a particular field of 	use or technological environment pertaining to collecting information (e.g., “receive, from a 	client device associated 	with an administrator, a survey comprising survey questions” & “receive 	survey response data from the one or more client devices” (see Independent Claims 1, 11 and 	16)), analyzing it (e.g., “extract survey characteristics based on the survey and the survey 	questions” (see Independent Claims 1, 11 and 16) & “determine, based on the predicted response 	quality, a suggested change to the survey” (see Independent Claims 1, 11 and 16)), and displaying 	certain results of the collection and analysis (e.g., “generate, based on the survey characteristics, 	a predicted response quality corresponding to the survey” (see Independent Claims 1, 11 and 16) 	& “provide the suggested change to the client device associated with the administrator” 	(see Independent Claims 1, 11 and 16) to data related to digital surveys, 	because limiting
	application of the abstract idea to digital survey monitoring is simply an attempt to limit the use 	of the abstract idea to a particular technological environment (see MPEP § 2106.05 (h)). The 	claims as a whole are limited to a particular field of use or technological 	environment pertaining 	to monitoring digital surveys based on survey characteristics and survey response quality 	activities that are executed in a computer environment, because this requirement merely 	limits the claims to the computer field (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Independent Claims 1, 11 and 16 	constitute (1) mere data gathering such as (e.g., “receive, ” (see Independent Claims 1, 11 and 16) & 	“receive survey response data from the one or more client devices” (see Independent Claims 1, 	11 and 16)) and (2) mere data outputting such as (e.g., “generate, based on the survey 	characteristics, a predicted response quality corresponding to the survey” (see Independent 	Claims 1, 11 and 16)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 	(g)).
		Dependent Claims 2-10, 12-15 and 17-20 recite additional elements such as (e.g., “client 	device”, “processor”, “non-transitory computer readable storage medium” and “machine 	learning model”) that in conjunction with these claim limitations are mere instructions to 	implement an abstract idea on a computer or using a computer as a tool to “apply” the recited 	judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to 	apply a judicial exception due to requiring the use of software to tailor information and provide 	the results of “provide the suggested change to the client device associated with the 	administrator” on a generic computer. The claims as a whole are limited to a particular field of 	use or technological environment pertaining to	monitoring digital surveys based on survey 	characteristics and survey response quality activities that are executed in a computer 	environment, because this requirement merely 	limits the claims to the computer field (see MPEP 	§ 2106.05 (h)).
		The additional elements concerning the “machine learning model” in Dependent Claims 	4, 7, 13-14 and 19, merely narrow the abstract ideas concerning “train the response quality 	prediction machine learning model utilizing a specific dataset” and “training the response quality 	prediction machine learning model utilizing a general dataset” by mere instructions to implement 	an abstract idea on a computer or using a computer as a tool via requiring the use of software 	to tailor information and provide the results of “provide the suggested change to the client device 	associated with the administrator” on a generic computer to “apply” the recited judicial 	exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are 	limited to a particular field of use or technological environment pertaining to monitoring digital 	surveys based on survey characteristics and survey response quality activities that are executed 	in a computer environment, because this requirement merely 	limits the claims to the 	computer field (see MPEP § 2106.05 (h)).
		Dependent Claim 18: The additional element(s) regarding (e.g., the “machine learning 	model” & “recurrent neural network”, etc…) in conjunction with the limitations contains the 	abstract idea: “wherein the response quality prediction machine learning model comprises a 	recurrent neural network trained to evaluate whether a question of the survey has a logical flow” 	by mere instructions to implement an abstract idea on a computer or using a computer as a 	tool via requiring the use of software to tailor information and provide the results of “provide the 	suggested change to the client device associated with the administrator” on a generic computer 	to “apply” the recited judicial 	exceptions (see MPEP § 2106.05 (f)). Additionally, and/or 	alternatively, the claims as a whole are 	limited to a particular field of use or technological 	environment pertaining to monitoring digital surveys based on survey characteristics and 	survey response quality activities that are executed in a computer environment, because 	this requirement merely limits the claims to the 	computer field (see MPEP § 2106.05 (h)).
		Additionally, and/or alternatively certain limitations in Dependent Claims 2, 12 and 17 	constitute (1) mere data outputting such as (e.g. “generate an updated response quality based on 	the survey response data” (see Dependent Claims 2, 12 and 17)) 	reminiscent of insignificant 	extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more. 	Therefore, the 35 U.S.C. § 101 rejection of Claims 1-20 are maintained.

Claim Rejections - 35 USC § 101
8.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “system” or an “apparatus” (Claims 1-10), a “method” or a “process” (Claims 11-15), and a “non-transitory computer-readable medium” or “an article of manufacture” (Claims 16-20).
Step 2A Prong One: Independent Claims 1, 11 and 16 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
		“” (see Independent Claim 1);
		“” (see Independent Claim 1);
		“receive, associated with an administrator, a survey comprising 	survey questions” (see Independent Claims 1, 11 and 16);
		“extract survey characteristics based on the survey and the survey questions” (see 	Independent Claims 1, 11 and 16);
		“generate, utilizing a response quality prediction  and based on 	the survey characteristics, a predicted response quality corresponding to the survey” (see 	Independent Claims 1, 11 and 16);
		“determine, based on the predicted response quality, a suggested change to the survey” 	(see Independent Claims 1, 11 and 16);
		“provide the suggested change  associated with the administrator” 	(see Independent Claims 1, 11 and 16);
		“publish the survey  associated with respondents” (see 	Independent Claims 1, 11 and 16);
		“receive survey response data ” (see Independent 	Claims 1, 11 and 16)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations.
		Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to  (3) managing personal behavior or relationships or interactions between people (such as the administrator and the respondent to the survey) (which includes social activities and/or teaching(s) and/or following rules or instruction(s)). 
		“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
		Further, it also appears that the current “Certain Methods of Organizing Human 	Activities”, are further implemented by “Mental Processes” through using pen and paper as a 	physical aid as part of evaluations and/or observations and/or judgments (e.g., “receive, 	associated with an administrator, a survey comprising survey 	questions” (see Independent Claims 1, 11 and 16); “extract survey characteristics based on the 	survey and the survey questions” (see 	Independent Claims 1, 11 and 16); “determine, based on 	the predicted response quality, a suggested change to the survey” (see Independent Claims 1, 	11 and 16); “provide the suggested change  associated with the 	administrator” (see Independent Claims 1, 11 and 16)).
Also Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following:
Performing a mental process on a generic computer (e.g., see Applicant’s Specification ¶ [0123] & ¶ [0128] denoting the use of a general-purpose computer)
Performing a mental process in a computer environment (e.g., see Applicant’s Specification ¶ [0129-0131] denoting network computing environments and cloud computing environments), and
Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception.
	According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
		Independent Claims 1, 11 and 16: The additional element(s) regarding (e.g., the “machine learning model”, etc…) in conjunction with the limitations, merely narrows the abstract idea concerning: “generate, utilizing a response quality prediction  and based on the survey characteristics, a predicted response quality corresponding to the survey” according to the “Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings pertaining to predicting digital survey response quality and generating suggestions to digital surveys using a generic computer. 
		That is, other than reciting (e.g., “client device”, “one or more client devices”, “processor”, “machine learning model”, & a “non-transitory computer readable storage medium”, etc…) nothing in the claim elements precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid and/or “Certain Methods of Organizing Human Activities” which pertains to  (3) managing personal behavior or relationships or interactions between people (such as the administrator and the respondent to the survey) (which includes social activities and/or teaching(s) and/or following rules or instruction(s)). 
Moreover, the mere recitation of generic computer components such as (e.g., “client device”, “processor” & a “non-transitory computer readable storage medium”), does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-10, 12-15 and 17-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as previously described in Claims 1, 11 and 16. 
		The additional element(s) concerning the “machine learning model” in conjunction with the limitations shown in Dependent Claims 4, 7, 13-14 and 19, in conjunction with the limitations contains the abstract idea(s) of: “train the response quality prediction machine learning model utilizing a specific dataset” and “training the response quality prediction machine learning model utilizing a general dataset” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to predicting digital survey response quality and generating suggestions to digital surveys using a generic computer. 
		Dependent Claim 18: The additional element(s) regarding (e.g., the “machine learning model” & “recurrent neural network”, etc…) in conjunction with the limitations contains the abstract idea of: “wherein the response quality prediction machine learning model comprises a recurrent neural network trained to evaluate whether a question of the survey has a logical flow” according to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings pertaining to predicting digital survey response quality and generating suggestions to digital surveys using a generic computer. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
		“at least one processor” (see Independent Claim 1);
		“at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to” (see Independent Claim 1);
		“receive, from a client device associated with an administrator, a survey comprising 	survey questions” (see Independent Claims 1, 11 and 16);
		“extract survey characteristics based on the survey and the survey questions” (see 	Independent Claims 1, 11 and 16);
		“generate, utilizing a response quality prediction machine learning model and based on 	the survey characteristics, a predicted response quality corresponding to the survey” (see 	Independent Claims 1, 11 and 16);
		“determine, based on the predicted response quality, a suggested change to the survey” 	(see Independent Claims 1, 11 and 16);
		“provide the suggested change to the client device associated with the administrator” 	(see Independent Claims 1, 11 and 16);
		“publish the survey to one or more client devices associated with respondents” (see 	Independent Claims 1, 11 and 16);
		“receive survey response data from the one or more client devices” (see Independent 	Claims 1, 11 and 16).
		Independent Claims 1, 11 and 16 recite additional elements that do not integrate the 	abstract idea into a practical application because they do not impose any meaningful limits on 	practicing the abstract idea. The additional elements include (e.g., “client device”, “one or more 	client devices”, “processor” and “non-transitory computer readable storage medium”) in 	conjunction with the limitations, are no more than mere instructions to implement an abstract 	idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see 	MPEP § 2106.05 (f)). 
		Independent Claims 1, 11 and 16: The additional element(s) regarding (e.g., the “machine 	learning model”, etc…) in conjunction with the limitations, merely narrows the abstract idea 	concerning: “generate, utilizing a response quality prediction  and based 	on the survey characteristics, a predicted response quality corresponding to the survey” which 	is no more than mere instructions to implement an abstract idea on a computer or using a 	computer as a tool to “apply” the recited judicial exceptions by predicting digital survey response 	quality and generating suggestions to digital surveys using a generic computer.
		Additionally and/or alternatively, the claims as a whole are limited to a particular field of 	use or technological environment pertaining to collecting information (e.g., “receive, from a 	client device associated 	with an administrator, a survey comprising survey questions” & “receive 	survey response data from the one or more client devices” (see Independent Claims 1, 11 and 	16)), analyzing it (e.g., “extract survey characteristics based on the survey and the survey 	questions” (see Independent Claims 1, 11 and 16) & “determine, based on the predicted response 	quality, a suggested change to the survey” (see Independent Claims 1, 11 and 16)), and displaying 	certain results of the collection and analysis (e.g., “generate, based on the survey characteristics, 	a predicted response quality corresponding to the survey” (see Independent Claims 1, 11 and 16) 	& “provide the suggested change to the client device associated with the administrator” 	(see Independent Claims 1, 11 and 16) to data related to digital surveys, 	because limiting
	application of the abstract idea to digital survey monitoring is simply an attempt to limit the use 	of the abstract idea to a particular technological environment (see MPEP § 2106.05 (h)). The 	claims as a whole are limited to a particular field of use or technological 	environment pertaining 	to monitoring digital surveys based on survey characteristics and survey response quality 	activities that are executed in a computer environment, because this requirement merely 	limits the claims to the computer field (see MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Independent Claims 1, 11 and 16 	constitute (1) mere data gathering such as (e.g., “receive, ” (see Independent Claims 1, 11 and 16) & 	“receive survey response data from the one or more client devices” (see Independent Claims 1, 	11 and 16)) and (2) mere data outputting such as (e.g., “generate, based on the survey 	characteristics, a predicted response quality corresponding to the survey” (see Independent 	Claims 1, 11 and 16)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 	(g)).
		Dependent Claims 2-10, 12-15 and 17-20 recite additional elements such as (e.g., “client 	device”, “processor”, “non-transitory computer readable storage medium” and “machine 	learning model”) that in conjunction with these claim limitations are mere instructions to 	implement an abstract idea on a computer or using a computer as a tool to “apply” the recited 	judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to 	apply a judicial exception due to requiring the use of software to tailor information and provide 	the results of “provide the suggested change to the client device associated with the 	administrator” on a generic computer. The claims as a whole are limited to a particular field of 	use or technological environment pertaining to	monitoring digital surveys based on survey 	characteristics and survey response quality activities that are executed in a computer 	environment, because this requirement merely 	limits the claims to the computer field (see MPEP 	§ 2106.05 (h)).
		The additional elements concerning the “machine learning model” in Dependent Claims 	4, 7, 13-14 and 19, merely narrow the abstract ideas concerning “train the response quality 	prediction machine learning model utilizing a specific dataset” and “training the response quality 	prediction machine learning model utilizing a general dataset” by mere instructions to implement 	an abstract idea on a computer or using a computer as a tool via requiring the use of software 	to tailor information and provide the results of “provide the suggested change to the client device 	associated with the administrator” on a generic computer to “apply” the recited judicial 	exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are 	limited to a particular field of use or technological environment pertaining to monitoring digital 	surveys based on survey characteristics and survey response quality activities that are executed 	in a computer environment, because this requirement merely 	limits the claims to the 	computer field (see MPEP § 2106.05 (h)).
		Dependent Claim 18: The additional element(s) regarding (e.g., the “machine learning 	model” & “recurrent neural network”, etc…) in conjunction with the limitations contains the 	abstract idea: “wherein the response quality prediction machine learning model comprises a 	recurrent neural network trained to evaluate whether a question of the survey has a logical flow” 	by mere instructions to implement an abstract idea on a computer or using a computer as a 	tool via requiring the use of software to tailor information and provide the results of “provide the 	suggested change to the client device associated with the administrator” on a generic computer 	to “apply” the recited judicial 	exceptions (see MPEP § 2106.05 (f)). Additionally, and/or 	alternatively, the claims as a whole are 	limited to a particular field of use or technological 	environment pertaining to monitoring digital surveys based on survey characteristics and 	survey response quality activities that are executed in a computer environment, because 	this requirement merely limits the claims to the 	computer field (see MPEP § 2106.05 (h)).
		Additionally, and/or alternatively certain limitations in Dependent Claims 2, 12 and 17 	constitute (1) mere data outputting such as (e.g. “generate an updated response quality based on 	the survey response data” (see Dependent Claims 2, 12 and 17)) 	reminiscent of insignificant 	extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are 	further inspected by the Examiner under the current examining guidelines, and found, both 	individually and as a whole not to include additional elements that are sufficient to amount to 	significantly more than the judicial exception because the additional elements or combination of 	elements in the claims amount to no more than recitation of ubiquitous structure such as “a 	processor” (see Applicant’s Specification ¶ [0123] & ¶ [0128]]) which encompasses a “general 	purpose computer” & “a non-transitory computer readable medium” (see Applicant’s 	Specification ¶ [0124-0125]) which encompasses “non-transitory computer-readable storage 	media (devices) includes RAM, ROM, EEPROM, CD-ROM, solid state drives (“SSDs”) (e.g., based 	on RAM), Flash memory, phase-change memory (“PCM”), other types of memory, other optical 	disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which 	can be used to store desired program code” and “a client device” (see Applicant’s Specification ¶ 	[0140-0143]) in conjunction with the limitations, are no more than mere instructions to 	implement an abstract idea on a computer or using a computer as a tool to “apply” the recited 	judicial 	exceptions (see MPEP § 2106.05 (f)). 
		These claim limitations recite mere instructions to apply a judicial exception due to 	requiring the use of software to tailor information and provide 	the results of “provide the 	suggested change to the client device associated with the administrator” on a generic computer. 	The claims as a whole are limited to a particular field of 	use or technological environment 	pertaining to monitoring digital surveys based on survey characteristics and survey 	response quality activities that are executed in a computer environment, because this 	requirement merely limits the claims to the computer field (see MPEP § 2106.05 (h)). 
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
		Independent Claims 1, 11 and 16 recite additional elements that are merely directed to 	the particulars of the abstract idea and likewise do not add significantly more to the above-	identified judicial exceptions. The additional elements include (e.g., “client device”, “one or more 	client devices”, “processor” and “non-transitory computer readable storage medium”) in 	conjunction with the limitations, are no more than mere instructions to implement an abstract 	idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see 	MPEP § 2106.05 (f)). 
		Independent Claims 1, 11 and 16: The additional element(s) regarding (e.g., the “machine 	learning model”, etc…) in conjunction with the limitations, merely narrows the abstract idea 	concerning: “generate, utilizing a response quality prediction  and based 	on the survey characteristics, a predicted response quality corresponding to the survey” which 	is no more than mere instructions to implement an abstract idea on a computer or using a 	computer as a tool to “apply” the recited judicial exceptions by predicting digital survey response 	quality and generating suggestions to digital surveys using a generic computer.
		The claims as a whole are limited to a particular field of use or technological environment 	pertaining to monitoring digital surveys based on survey characteristics and survey 	response quality activities that are executed in a computer environment, because this 	requirement merely limits the claims to the computer field (see MPEP § 2106.05 (h)). Additionally 	and/or alternatively, the claims as a whole are limited to a particular field of use or technological 	environment pertaining to monitoring digital surveys based on 	survey 	characteristics and 	survey response quality activities that are executed in a computer environment, because this 	requirement merely limits the claims to the computer field and/or collecting information, 	analyzing it and displaying certain results of the collection and analysis to data related to digital 	surveys, because limiting the application of the abstract idea to digital survey monitoring is simply 	an attempt to limit the use of the abstract idea to a particular technological environment (see 	MPEP § 2106.05 (h)).
		Additionally and/or alternatively certain limitations in Independent Claims 1, 11 and 16 	constitute (1) mere data gathering such as (e.g., “receive, ” (see Independent Claims 1, 11 and 16) & 	“receive survey response data from the one or more client devices” (see Independent Claims 1, 	11 and 16)) and (2) mere data outputting such as (e.g., “generate, based on the survey 	characteristics, a predicted response quality corresponding to the survey” (see Independent 	Claims 1, 11 and 16)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 	(g)).
		Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “client 	device”, “processor”, “non-transitory computer readable storage medium” and “machine 	learning model”) which are merely directed to the particulars of the abstract idea and likewise 	do not add significantly more to the above-identified judicial exceptions. These additional 	elements in conjunction with the limitations recites mere instructions to implement an 	abstract idea on a computer or using a computer as a tool to “apply” the recited judicial 	exceptions (see MPEP § 2106.05(f)). These claim limitations recite mere instructions to apply a 	judicial exception due to requiring the use of software to tailor information and provide the 	results of “provide the suggested change to the client device associated with the 	administrator” 	on a generic computer to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 	Additionally and/or alternatively, the claims as a whole are limited to a particular field of 	use or technological environment pertaining to monitoring digital surveys based on survey 	characteristics and survey response quality activities that are executed in a computer 	environment, because this requirement merely 	limits the claims to the computer field (see 	MPEP § 2106.05 (h)).
		The additional elements concerning the “machine learning model” in Dependent Claims 	4, 7, 13-14 and 19, merely narrow the abstract ideas concerning “train the response quality 	prediction machine learning model utilizing a specific dataset” and “training the response quality 	prediction machine learning model utilizing a general dataset” by mere instructions to implement 	an abstract idea on a computer or using a computer as a tool via requiring the use of software 	to tailor information and provide the results of “provide the suggested change to the client device 	associated with the administrator” on a generic computer to “apply” the recited judicial 	exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are 	limited to a particular field of use or technological environment pertaining to monitoring digital 	surveys based on survey characteristics and survey response quality activities that are executed 	in a computer environment, because this requirement merely 	limits the claims to the 	computer field (see MPEP § 2106.05 (h)).
		Dependent Claim 18: The additional element(s) regarding (e.g., the “machine learning 	model” & “recurrent neural network”, etc…) in conjunction with the limitations contains the 	abstract idea: “wherein the response quality prediction machine learning model comprises a 	recurrent neural network trained to evaluate whether a question of the survey has a logical flow” 	by mere instructions to implement an abstract idea on a computer or using a computer as a 	tool via requiring the use of software to tailor information and provide the results of “provide the 	suggested change to the client device associated with the administrator” on a generic computer 	to “apply” the recited judicial 	exceptions (see MPEP § 2106.05 (f)). Additionally, and/or 	alternatively, the claims as a whole are 	limited to a particular field of use or technological 	environment pertaining to monitoring digital surveys based on survey characteristics and 	survey response quality activities that are executed in a computer environment, because 	this requirement merely limits the claims to the 	computer field (see MPEP § 2106.05 (h)).
		Additionally, and/or alternatively certain limitations in Dependent Claims 2, 12 and 17 	constitute (1) mere data outputting such as (e.g. “generate an updated response quality based on 	the survey response data” (see Dependent Claims 2, 12 and 17)) 	reminiscent of insignificant 	extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
See for Example -> “determining an estimated outcome” -> “determining, based on the predicted response quality, a suggested change to the survey” (see Independent Claims 1, 11 and 16).
-> Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 
See for Example -> “receiving data over a network”-> “receiving, from a client device associated with an administrator, a survey comprising survey questions” (see Independent Claims 1, 11 and 16) & “receiving survey response data from the one or more client devices” (see Independent Claims 1, 11 and 16).
See for Example -> “transmitting data over a network”-> “providing the suggested change to the client device associated with the administrator” (see Independent Claims 1, 11 and 16).
Electronically scanning or extracting data from a physical document, in light of MPEP § 2106.05 (d) ii citing among others: Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). 
See for Example -> “extracting data from a physical document” -> “extracting survey characteristics based on the survey and the survey questions” (see Independent Claims 1, 11 and 16).
-> Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Response to Prior Art Arguments
11. 		Applicant’s prior art arguments with respect to Claims 1-3, 5, 8-12, 15-18 and 20 have 	been fully considered, 	but they are found not persuasive (see Applicant Remarks, Pages 14-16, 	dated 07/07/2022). Examiner respectfully disagrees.
	Specifically, Applicant’s arguments with respect to Claims 1-3, 5, 8-12, 15-18 and 20 have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
12.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.		Claims 1, 5, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 	Patent Application (US 2004/0128183 A1) to Challey, and in view of US Patent Application (US 	2017/0053299 A1) to Rozga.
	Regarding Independent Claim 1, Challey system for predicting digital survey response quality and generating suggestions to digital surveys teaches the following:
- at least one processor (see at least Challey: ¶ [0144] & Fig. 25. Challey teaches that the survey may include a processor. See also ¶ [0147].)
	- at least one non-transitory computer readable storage medium storing instructions that, when 	executed by the at least one processor (see at least Challey: ¶ [0151] & Fig. 25.), cause the system 	to: 
	- receive (see at least Challey: ¶ [0011]. Challey teaches receive information usable with the at 	least one question in the survey; generate the survey using the template and the information; and 	allow access by a designated invitee to the survey. In some other embodiments, a system for 	facilitating use of a survey may include a memory; a communication port; and a processor 	connected to the memory and the communication port, the processor being operative to facilitate 	creation of a survey; receive data indicative of an invitee associated with the survey; retrieve data 	indicative of contact information for the invitee.), from a client device associated with an 	administrator (see at least Challey: ¶ [0046]. User or client devices 102, 106, 108, 114, 116, 	and 120 preferably allow users to interact with the server 104 and the remainder of the 	apparatus 100. See also ¶ [0132]: “If results to a survey or question are not to be allowed or 	accepted after a certain date, the sever 104 or survey application may remove the survey, send a 	note to an administrator or other party or device requesting that the survey be removed or that 	access to the survey be blocked or closed, etc. The Web page 760 may be served by the 	server 104 or be part of a Web site hosted by the server 104.”), a survey comprising survey 	questions (see at least Challey: ¶ [0044] & ¶ [0059]. Challey teaches that the system 100 may 	include a user device 114 that may enable a user to access a survey for purposes of reviewing or 	approving the survey, and/or a user device 116 that may enable a user to act as an administrator 	of the system 100. ¶ [0059]: That is, the survey 	creator may indicate whether or not a survey 	question or request must be responded to by a 	survey taker or respondent in order for the 	survey taker's response to the survey to be entered, considered valid, etc. For example, the 	window 320 may include a check box 327 that the survey creator may check if an answer to the 	request “Please provide your name” is required from a survey taker. ¶ [0060]:  The Web 	page 320 also may include a NEXT button 338, selection of which will allow the user to create 	another survey question or request or move to the next Web page. The Web page 320 also may 	include a “1” 340 to indicate that the survey generator is working with the first question in 	the survey. ¶ [0066]: The present invention is not limited to how the survey questions are 	generated or created or the format or content of the survey generation process as illustrated in 	FIGS. 4-8. The server 104 may store questions or requests, responses or answers, and other survey 	related information in a data (e.g., the database 112). Web pages may display the number of 	questions previously created, the total number of questions for a survey, 	selectable links to one or 	more previously created questions, etc.)
	- extract survey characteristics based on the survey and the survey questions (see at least 	Challey:  ¶ [0066] & ¶ [0150]. Challey teaches that some or all of the information included in the 	survey, 	response and user databases may be stored in the same table, record, database, etc. The 	server 104 might pull, extract, or retrieve information regarding one or more potential invitees 	and/or approvers for a survey directly from a record copy or source system. ¶ [0066]: The present 	invention is not limited to how the survey questions are generated or created or the format or 	content of the survey generation process as illustrated in FIGS. 4-8. The server 104 may store 	questions or requests, responses or answers, and other survey related information in a data (e.g., 	the database 112). Web pages may display the number of questions previously created, the total 	number of questions for a survey, selectable links to one or more previously created questions, 	etc.)
		Challey system for predicting digital survey response quality and generating suggestions 	to digital surveys doesn’t teach or suggest the following:
	- generate, utilizing a response quality prediction machine learning model and 	based on the 	survey characteristics, a predicted response quality corresponding to the survey;
	- determine, based on the predicted response quality, a suggested change to the survey;
	- provide the suggested change to the client device associated with the administrator;
	- publish the survey to one or more client devices associated with respondents;
	- receive survey response data from the one or more client devices
		Rozga however in the analogous art for predicting digital survey response quality 	and generating suggestions to digital surveys teaches the following:
	- generate, utilizing a response quality prediction machine learning model and 	based on the 	survey characteristics, a predicted response quality corresponding to the survey (see at 	least Rozga: ¶ [0048] & ¶ [0218]. Rozga notes that the data collected in aggregate from all survey 	takers and their eventual conversion action (i.e., taking an action at the end) may be fed into a 	machine learning algorithm. This would allow the use of both aggregate and individual data 	and metadata to “predict” the action that a user is most likely to engage in at the end of a survey. 	“The metadata may be processed and analyzed to assist with survey design and implementation, 	with a goal of increasing and improving overall response rates and the reliability of user responses 	(and hence the quality of the survey protocol).” See also Figs. 2-3 of Rozga.)
	- determine, based on the predicted response quality (see at least Rozga: ¶ [0039] & ¶ [0101].), 	a suggested change to the survey (see at least Rozga: ¶ [0083] & ¶ [0117]. Rozga notes that the 	administration or management 	capabilities (for example, as illustrated by certain of the 	processes or functional modules of elements 110 and 116 of platform 108) may provide a survey 	maker with suggestions, guidance, and tools to make the most effective or productive 	surveys/polls. ¶ [0117]:  The use cases described represent examples of the types of survey or poll 	questions that may be asked of a survey taker, and of a manner in which such a survey or poll may 	be implemented on a survey taker's mobile device. They are not meant to be exhaustive or 	restrictive, but only to present examples of how certain features or aspects of the inventive 	system 	and methods may be implemented. Note that the examples may also suggest the type or 	range of user interface elements to present to a survey taker for use in responding to a 	survey 	or in capturing 	metadata of interest to the survey maker. ¶ [0219]: Those of the larger set of 	survey takers may be indicative of the common factors between the specific taker and the 	others, which may then be used to determine which action or opportunity to promote or 	suggest 	to the specific taker. As 	suggested by the figure, the common factor (or the survey responses with 	which the specific taker 	and the larger group are most in agreement) may be used as the basis for 	generating a suggested 	action, a promotional opportunity, an invitation.)
	- provide the suggested change to the client device associated with the administrator (see at 	least Rozga: ¶ [0086] & ¶ [0128]. Rozga teaches that the ability of survey makers or administrators 	for using systems have been developed that permit web-based access to business information 	systems, thereby allowing a user with a browser and an Internet or intranet connection to view, 	enter, or modify business related information (such as survey results, processed survey data, a 	dashboard showing a distribution of responses based on one or more survey or survey taker 	parameters, etc.). ¶ [0128]: Data processing and analysis tools executed on the cloud-based data 	processing platform (such as suggested by elements 112 and 114 of FIG. 1) may use the data to 	recommend additional surveys to send to a survey taker or set of takers based on their interests, 	as inferred from responses to surveys and/or metadata associated with surveys. The functions and 	capabilities of the platform may also use the data to inform survey makers how best to modify 	their surveys to 	maximize user response rates, response reliability, and taker interest level.
	¶ [0102]: “Generating recommendations or content to provide to a user or set of users based on 	one or more of survey responses, survey/user associated metadata, behavioral models, etc.”)
	- publish the survey to one or more client devices associated with respondents (see at least 	Rozga: ¶ [0148] & ¶ [0168-0169]. Rozga notes that the metadata consists of creation date, 	publishing date, whether its in draft, published, or closed mode, and the Survey 	name. Also 	Rozga teaches publishing a survey so that users may take the Survey; after publishing, the 	Survey is no longer editable by the tenant. See also Rozga Fig. 1 item 102 users / mobile devices 	102.)
	- receive survey response data from the one or more client devices (see at least Rozga: ¶ [0008] 	& ¶ [0015-0016]. Rozga teaches that a central server or other form of data processing platform 	may receive the responses from multiple users' mobile devices and process the data separately or 	in aggregate to identify trends, indicia of a more or less effective survey or poll (based on response 	times, response rates, reliability of responses, etc. receive data representing each taker's 	response to the distributed survey or poll, the received data including data representing one or 	more non-textual interactions with a display of a mobile device 	associated with the taker 	and process the received data to determine each taker's responses to the survey or poll. See also 	¶ [0097] of Rozga: “Survey / Poll Taker Response Data Processing 114 may be used to pre-	process, analyze and evaluate the responses received from survey takers from 	their respective 	mobile devices 102 over network(s) 106 typically, these may be 	selected by the survey maker or 	administrator to assist in understanding the Survey or poll results from a specific Survey or set 	of Survey takers, but may also 	be recommended by platform 108 (such as by the Data Analytics 	processes 112) 	based on characteristics of the survey, the devices, the survey takers, etc.”).  
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Challey system for predicting 	digital survey response quality and generating suggestions to digital surveys with the 	aforementioned teachings regarding generate, utilizing a response quality prediction machine 	learning model and based on the survey characteristics, a predicted response quality 	corresponding to the survey & determine, based on the predicted response quality, a suggested 	change to the survey & provide the suggested change to the client device associated with the 	administrator & publish the survey to one or more client devices associated with respondents & 	receive survey response data from the one or more client devices in view of Rozga, in order to 	permit ease of capturing the thoughts or opinions of a user with a mobile device, while still 	allowing a relatively wide range or responses (which may be required or desired for certain issues, 	questions, decisions, etc.). The inventive system and methods are designed to focus on the survey 	“taker” 	versus the survey “maker”. This impacted the design and implementation, as the features 	or operations of the inventive system and methods are intended to make it easier for a user 	to answer the question “authentically”, make it more or less likely for a user to finish the 	survey without 	gathering new information or capturing some subtlety of the user or question, or 	be more or less 	likely to improve the survey taker experience (see Rozga: ¶ [0038]).
Further, the claimed invention is merely a combination of old elements in a similar field for predicting digital survey response quality and generating suggestions to digital surveys, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rozga, the results of the combination were predictable.

Regarding Independent Claims 11 and 16, Challey method / non-transitory computer-readable medium for predicting digital survey response quality and generating suggestions to digital surveys teaches the following:
	- receive (see at least Challey: ¶ [0011]. Challey teaches receive information usable with the at 	least one question in the survey; generate the survey using the template and the information; and 	allow access by a designated invitee to the survey. In some other embodiments, a system for 	facilitating use of a survey may include a memory; a communication port; and a processor 	connected to the memory and the communication port, the processor being operative to facilitate 	creation of a survey; receive data indicative of an invitee associated with the survey; retrieve data 	indicative of contact information for the invitee.), from a client device associated with an 	administrator (see at least Challey: ¶ [0046]. User or client devices 102, 106, 108, 114, 116, 	and 120 preferably allow users to interact with the server 104 and the remainder of the 	apparatus 100. See also ¶ [0132]: “If results to a survey or question are not to be allowed or 	accepted after a certain date, the sever 104 or survey application may remove the survey, send a 	note to an administrator or other party or device requesting that the survey be removed or that 	access to the survey be blocked or closed, etc. The Web page 760 may be served by the 	server 104 or be part of a Web site hosted by the server 104.”), a survey comprising survey 	questions (see at least Challey: ¶ [0044] & ¶ [0059]. Challey teaches that the system 100 may 	include a user device 114 that may enable a user to access a survey for purposes of reviewing or 	approving the survey, and/or a user device 116 that may enable a user to act as an administrator 	of the system 100. ¶ [0059]: That is, the survey 	creator may indicate whether or not a survey 	question or request must be responded to by a 	survey taker or respondent in order for the 	survey taker's response to the survey to be entered, considered valid, etc. For example, the 	window 320 may include a check box 327 that the survey creator may check if an answer to the 	request “Please provide your name” is required from a survey taker. ¶ [0060]:  The Web 	page 320 also may include a NEXT button 338, selection of which will allow the user to create 	another survey question or request or move to the next Web page. The Web page 320 also may 	include a “1” 340 to indicate that the survey generator is working with the first question in 	the survey. ¶ [0066]: The present invention is not limited to how the survey questions are 	generated or created or the format or content of the survey generation process as illustrated in 	FIGS. 4-8. The server 104 may store questions or requests, responses or answers, and other survey 	related information in a data (e.g., the database 112). Web pages may display the number of 	questions previously created, the total number of questions for a survey, 	selectable links to one or 	more previously created questions, etc.)
	- extract survey characteristics based on the survey and the survey questions (see at least 	Challey:  ¶ [0066] & ¶ [0150]. Challey teaches that some or all of the information included in the 	survey, 	response and user databases may be stored in the same table, record, database, etc. The 	server 104 might pull, extract, or retrieve information regarding one or more potential invitees 	and/or approvers for a survey directly from a record copy or source system. ¶ [0066]: The present 	invention is not limited to how the survey questions are generated or created or the format or 	content of the survey generation process as illustrated in FIGS. 4-8. The server 104 may store 	questions or requests, responses or answers, and other survey related information in a data (e.g., 	the database 112). Web pages may display the number of questions previously created, the total 	number of questions for a survey, selectable links to one or more previously created questions, 	etc.)
		Challey method / non-transitory computer-readable medium for predicting digital survey 	response quality and generating suggestions to digital surveys doesn’t teach or suggest the 	following:
	- generate, utilizing a response quality prediction machine learning model and 	based on the 	survey characteristics, a predicted response quality corresponding to the survey;
	- determine, based on the predicted response quality, a suggested change to the survey;
	- provide the suggested change to the client device associated with the administrator;
	- publish the survey to one or more client devices associated with respondents;
	- receive survey response data from the one or more client devices
		Rozga however in the analogous art for predicting digital survey response quality 	and generating suggestions to digital surveys teaches the following:
	- generate, utilizing a response quality prediction machine learning model and 	based on the 	survey characteristics, a predicted response quality corresponding to the survey (see at 	least Rozga: ¶ [0048] & ¶ [0218]. Rozga notes that the data collected in aggregate from all survey 	takers and their eventual conversion action (i.e., taking an action at the end) may be fed into a 	machine learning algorithm. This would allow the use of both aggregate and individual data 	and metadata to “predict” the action that a user is most likely to engage in at the end of a survey. 	“The metadata may be processed and analyzed to assist with survey design and implementation, 	with a goal of increasing and improving overall response rates and the reliability of user responses 	(and hence the quality of the survey protocol).” See also Figs. 2-3 of Rozga.)
	- determine, based on the predicted response quality (see at least Rozga: ¶ [0039] & ¶ [0101].), 	a suggested change to the survey (see at least Rozga: ¶ [0083] & ¶ [0117]. Rozga notes that the 	administration or management 	capabilities (for example, as illustrated by certain of the 	processes or functional modules of elements 110 and 116 of platform 108) may provide a survey 	maker with suggestions, guidance, and tools to make the most effective or productive 	surveys/polls. ¶ [0117]:  The use cases described represent examples of the types of survey or poll 	questions that may be asked of a survey taker, and of a manner in which such a survey or poll may 	be implemented on a survey taker's mobile device. They are not meant to be exhaustive or 	restrictive, but only to present examples of how certain features or aspects of the inventive 	system 	and methods may be implemented. Note that the examples may also suggest the type or 	range of user interface elements to present to a survey taker for use in responding to a 	survey 	or in capturing 	metadata of interest to the survey maker. ¶ [0219]: Those of the larger set of 	survey takers may be indicative of the common factors between the specific taker and the 	others, which may then be used to determine which action or opportunity to promote or 	suggest 	to the specific taker. As 	suggested by the figure, the common factor (or the survey responses with 	which the specific taker 	and the larger group are most in agreement) may be used as the basis for 	generating a suggested 	action, a promotional opportunity, an invitation.)
	- provide the suggested change to the client device associated with the administrator (see at 	least Rozga: ¶ [0086] & ¶ [0128]. Rozga teaches that the ability of survey makers or administrators 	for using systems have been developed that permit web-based access to business information 	systems, thereby allowing a user with a browser and an Internet or intranet connection to view, 	enter, or modify business related information (such as survey results, processed survey data, a 	dashboard showing a distribution of responses based on one or more survey or survey taker 	parameters, etc.). ¶ [0128]: Data processing and analysis tools executed on the cloud-based data 	processing platform (such as suggested by elements 112 and 114 of FIG. 1) may use the data to 	recommend additional surveys to send to a survey taker or set of takers based on their interests, 	as inferred from responses to surveys and/or metadata associated with surveys. The functions and 	capabilities of the platform may also use the data to inform survey makers how best to modify 	their surveys to 	maximize user response rates, response reliability, and taker interest level.
	¶ [0102]: “Generating recommendations or content to provide to a user or set of users based on 	one or more of survey responses, survey/user associated metadata, behavioral models, etc.”)
	- publish the survey to one or more client devices associated with respondents (see at least 	Rozga: ¶ [0148] & ¶ [0168-0169]. Rozga notes that the metadata consists of creation date, 	publishing date, whether its in draft, published, or closed mode, and the Survey 	name. Also 	Rozga teaches publishing a survey so that users may take the Survey; after publishing, the 	Survey is no longer editable by the tenant. See also Rozga Fig. 1 item 102 users / mobile devices 	102.)
	- receive survey response data from the one or more client devices (see at least Rozga: ¶ [0008] 	& ¶ [0015-0016]. Rozga teaches that a central server or other form of data processing platform 	may receive the responses from multiple users' mobile devices and process the data separately or 	in aggregate to identify trends, indicia of a more or less effective survey or poll (based on response 	times, response rates, reliability of responses, etc. receive data representing each taker's 	response to the distributed survey or poll, the received data including data representing one or 	more non-textual interactions with a display of a mobile device 	associated with the taker 	and process the received data to determine each taker's responses to the survey or poll. See also 	¶ [0097] of Rozga: “Survey / Poll Taker Response Data Processing 114 may be used to pre-	process, analyze and evaluate the responses received from survey takers from 	their respective 	mobile devices 102 over network(s) 106 typically, these may be 	selected by the survey maker or 	administrator to assist in understanding the Survey or poll results from a specific Survey or set 	of Survey takers, but may also 	be recommended by platform 108 (such as by the Data Analytics 	processes 112) 	based on characteristics of the survey, the devices, the survey takers, etc.”).  
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Challey method / non-transitory 	computer-readable medium for predicting digital survey response quality and generating 	suggestions to digital surveys with the aforementioned teachings regarding generate, utilizing a 	response quality prediction machine learning model and based on the survey characteristics, a 	predicted response quality corresponding to the survey & determine, based on the predicted 	response quality, a suggested change to the survey & provide the suggested change to the client 	device associated with the administrator & publish the survey to one or more client devices 	associated with respondents & receive survey response data from the one or more client devices 	in view of Rozga, in order to permit ease of capturing the thoughts or opinions of a user with a 	mobile device, while still allowing a relatively wide range or responses (which may be required or 	desired for certain issues, questions, decisions, etc.). The inventive system and methods are 	designed to focus on the survey “taker” 	versus the survey “maker”. This impacted the design and 	implementation, as the features or operations of the inventive system and methods are intended 	to make it easier for a user to answer the question “authentically”, make it more or less likely for 	a user to finish the survey without gathering new information or capturing some subtlety of 	the user or question, or 	be more or less 	likely to improve the survey taker experience (see Rozga: 	¶ [0038]).
Further, the claimed invention is merely a combination of old elements in a similar field for predicting digital survey response quality and generating suggestions to digital surveys, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rozga, the results of the combination were predictable.

Regarding Dependent Claim 5, Challey / Rozga system for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Independent Claim 1 above, and Rozga further teaches the system for predicting digital survey response quality and generating suggestions to digital surveys comprising:
- further comprising instructions that, when executed by the at least one processor, cause the system to provide the predicted response quality for display via a response prediction graphical user interface on the client device associated with the administrator (see at least Rozga: ¶ [0128] & Fig. 10B. Rozga notes providing a predicted response quality for display by answering the question: “Do you like trying baked goods?” 49% Like trying baked goods. Another predicted response quality for a question: “Do you live on Mulberry lane? 89% Live on Mulberry Lane. ¶ [0048]: “the metadata may be processed and analyzed to assist with Survey design and implementation, with a goal of increasing and improving overall response rates and the reliability of user responses (and hence the quality of the survey protocol).” ¶ [0128]: “Data processing and analysis tools executed on the cloud-based data processing plat form (such as suggested by elements 112 and 114 of FIG. 1) may use the data to recommend additional Surveys to send to a Survey taker or set of takers based on their interests, as inferred from responses to Surveys and/or metadata associated with surveys. The functions and capabilities of the platform may also use the data to inform Survey makers how best to modify their Surveys to maximize user response rates, response reliability and taker interest level.”)

Regarding Dependent Claim 9, Challey / Rozga system for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Independent Claim 1 above, and Rozga further teaches the system for predicting digital survey response quality and generating suggestions to digital surveys comprising:
- when executed by the at least one processor, cause the system to provide the suggested change by providing a global survey suggested change for the survey as a whole (see at least Rozga: ¶ [0117] & ¶ [0123-0126]. Rozga notes that the displays also represent examples of a possible mapping (or mappings) between a survey taker's gestures or actions and a user's specific response to a survey or poll question or statement (or vice-versa). The use cases described represent examples of the types of survey or poll questions that may be asked of a survey taker, and of a manner in which such a survey or poll may be implemented on a survey taker's mobile device. ¶ [0123-0126]: “Number or frequency of other surveys that a user takes, and a measure of the aggregation of each user's responses versus the answers provided by the entire set of takers for a given survey, with further information provided by metadata analysis and the number of questions a user answers before leaving the survey unfinished.”).

14.		Claims 2-4, 7, 10, 12-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable 	over Challey / Rozga, and in further view of US Patent Application (US 2019/0057414 A1) to Taylor.
Regarding Dependent Claim 2, 12 and 17, Challey / Rozga system / method / non-transitory computer-readable medium for predicting digital survey response quality and generating suggestions to digital surveys doesn’t explicitly teach the following:
- generate an updated response quality based on the survey response data;
- determine, based on the updated response quality, an updated suggested change to the survey;
- provide the updated response quality and the updated suggested change to the client device associated with the administrator
		Taylor however in the analogous art for predicting digital survey response quality and 	generating suggestions to digital surveys teaches the following:
- generate an updated response quality based on the survey response data (see at least Taylor: ¶ [0005] & Fig. 1. Taylor notes generating, by the system, an updated prediction indicative of the likelihood that the first user will provide a specific answer to the question and generating an updated certainty score associated with the updated prediction. The method further including: based on the updated predictions and updated certainty scores generated for the questions in the first subset of questions of the plurality of questions that have not been presented to the first user, identifying, by the system, a second subset of questions from the plurality of questions in the survey.)
- determine, based on the updated response quality, an updated suggested change to the survey (see at least Taylor: ¶ [0035] & ¶ [0069]. Taylor teaches that the model is run again by the survey optimization system because the survey target's response to a question may change the initial predictions made and determined certainty scores in step 108. For example, if the survey question asks the survey target to respond between “1-5” on whether the survey target trusts the social networking platform, the survey target may provide a response of “1” indicating that the survey target does not trust to the social networking platform. ¶ [0058]: “The survey optimization model 216 is executed again because the survey target's response to the prior survey question may change the predictions and/or associated certainty scores for the remaining unanswered questions in the survey.” ¶ [0069]: As illustrated, the survey questions may adjust after each provided survey response, and the subsequently presented survey questions may change, be newly added, or be removed based on responses to the previous questions.)
- provide the updated response quality and the updated suggested change to the client device associated with the administrator (see at least Taylor:  ¶ [0055-0056] & ¶ [0070]. Taylor teaches that for example, a third-party could provide a news service, a gaming service, an e-mail service, etc. Regardless of the service(s) provided by the third-parties, a third-party may be gain the benefit of the functionality of the survey optimization system 200 in administering their own surveys. The question asking the survey target “What gender are you?” (Question ID 8946) has been removed from the plurality of survey questions 310 in the first subset of questions 320 because the survey optimization model 216 may be able to predict the survey response based on inputs (e.g., the user's age gender by the social networking platform) provided to the model based on data in the user information database 218.  See at ¶ [0055]: The survey output subsystem 210 may present the question to the survey target via a user interface of a social networking application executing on the survey target's device. The survey target may be presented with, via the user interface, the survey question and a number of possible responses to the survey question. In this example, the survey output subsystem 210 may present the survey target with the following question: “How often do you play GIFs on the social networking platform?” The survey output subsystem 210 may also present the survey target with the following possible survey responses to the survey question: “1”—never; “2”—rarely; “3”—on occasion; “4”—regularly; “5”—all the time. See at ¶ [0056]: After the survey output subsystem 210 presents the question above to the survey target, the survey response subsystem 212 may receive a response to the survey question from the survey target. The response may be received from the social networking application executing on the survey target's device. For example, the survey response subsystem 212 may receive a “2” response from the survey target. See also Taylor at Fig. 1 denoting updated certainty scores.)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Challey / Rozga system / method 	/ non-transitory computer-readable medium for predicting digital survey response quality and 	generating suggestions to digital surveys with the aforementioned teachings regarding generate 	an updated response quality based on the survey response data & determine, based on the 	updated response quality, an updated suggested change to the survey & provide the updated 	response quality and the updated suggested change to the client device associated with the 	administrator in view of Taylor, wherein by excluding the above questions from the first subset of 	questions 320, due to the survey optimization model 216 predicting the survey responses to these 	questions with associated high certainty scores (low ±value), the survey target may not be asked 	questions for which the survey target's response would not provide any further valuable 	information to the social networking platform. Additionally, the survey target's experience with 	the survey will be improved by not being overwhelmed with extra questions, and the survey 	target may be more likely to complete the survey and respond to survey questions that the 	social networking platform can actually gain valuable information from (see Taylor: ¶ [0064]).
Further, the claimed invention is merely a combination of old elements in a similar field for predicting digital survey response quality and generating suggestions to digital surveys, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Taylor, the results of the combination were predictable.

Regarding Dependent Claim 3, Challey / Rozga / Taylor system for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Claims 1-2 above, and Taylor further teaches the system for predicting digital survey response quality and generating suggestions to digital surveys comprising:
- further comprising instructions that, when executed by the at least one processor (see at least Taylor: ¶ [0089] & Fig. 1. Taylor notes electronic processors shown in Fig. 1.), cause the system to generate the updated suggested changes based on the survey response data (see at least Taylor: ¶ [0035] & ¶ [0069]. Taylor teaches that the model is run again by the survey optimization system because the survey target's response to a question may change the initial predictions made and determined certainty scores in step 108. For example, if the survey question asks the survey target to respond between “1-5” on whether the survey target trusts the social networking platform, the survey target may provide a response of “1” indicating that the survey target does not trust to the social networking platform. ¶ [0058]: “The survey optimization model 216 is executed again because the survey target's response to the prior survey question may change the predictions and/or associated certainty scores for the remaining unanswered questions in the survey.” ¶ [0069]: As illustrated, the survey questions may adjust after each provided survey response, and the subsequently presented survey questions may change, be newly added, or be removed based on responses to the previous questions.) by:
- analyzing the survey response data (see at least Taylor: ¶ [0033] & Figs. 1-2. Taylor teaches that at step 116, after the survey target is presented with a question from the subset of questions identified in step 108, a response to the question asked to the survey target may be received from the survey target. For example, the survey target may select a “1” “2” “3” “4” or “5” in response to the question presented to the survey target. In another example, a survey target may select a response from a drop-down menu. In another example, a survey target may select between a “yes” or a “no” response. In another example, the survey target may select a response from a list of responses containing responses phrases.)
- determining that a number of responses within a target response class meets a threshold (see at least Taylor: ¶ [0030]. Taylor teaches that the subset of questions identified in this step may not include questions from the plurality of survey questions that have a high certainty score associated with their predicted responses. In some embodiments, a threshold certainty score may be set such that questions having predicted responses associated with certainty scores above a certain threshold may be excluded from the plurality of questions to form the subset of questions.)
- identifying a suggested change corresponding to the target response class (see at least Taylor:
¶ [0035] & ¶ [0058]. Taylor teaches that the model is run again by the survey optimization system because the survey target's response to a question may change the initial predictions made and determined certainty scores in step 108. For example, if the survey question asks the survey target to respond between “1-5” on whether the survey target trusts the social networking platform, the survey target may provide a response of “1” indicating that the survey target does not trust to the social networking platform.  The survey optimization model 216 is executed again because the survey target's response to the prior survey question may change the predictions and/or associated certainty scores for the remaining unanswered questions in the survey. ¶ [0069]:  The survey questions may adjust after each provided survey response, and the subsequently presented survey questions may change, be newly added, or be removed based on responses to the previous questions.)

Regarding Dependent Claims 4, 7, 13-14 and 19, Challey / Rozga / Taylor system / method / non-transitory computer readable medium for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Claims 1-2, 11-12 and 16 above, and Taylor further teaches the system / method / non-transitory computer readable medium for predicting digital survey response quality and generating suggestions to digital surveys comprising:
	- train the response quality prediction machine learning model utilizing a specific data set (see 	at least Taylor: ¶ [0005] & ¶ [0046]. Taylor notes that the survey optimization model 216 may 	be a supervised machine learning model. The survey optimization model 216 may be trained using 	supervised machine learning techniques. The training data may include historical data indicative 	about the survey target's (e.g., users) prior survey responses to one or more survey 	questions. The survey optimization model 216 may initially be trained using this data and then the 	model may later be updated based on future survey responses provided by the survey target to 	survey question. Also Taylor determines a prediction and an associated certainty score for each 	question in the plurality of questions in the survey includes: using a model to determine the 	predictions and the associated certainty scores for the plurality of questions in the survey, where 	the model is built based upon information about the first user accessible from a social networking 	system.) (see Dependent Claims 4 and 13)
	- train the response quality prediction machine learning model utilizing a general dataset (see 	at least Taylor: ¶ [0005] & ¶ [0046]. Taylor notes that the system may also include in response to 	the received response, for each question in the plurality of questions that has not been presented 	to the first user, generating, by the system, an updated prediction indicative of the likelihood 	that the first user will provide a specific answer to the question and generating an updated 	certainty score associated with the updated prediction. The system further including: based 	on the updated predictions and updated certainty scores generated for the questions in 	the first 	subset of questions of the plurality of questions that have not been presented to 	the first user, 	identifying, by the system, a second subset of questions 	from the plurality of questions in the 	survey. Also the survey optimization model 216 may initially be trained using this data and 	then the model may later be updated based on future survey responses 	provided by the 	survey 	target to survey questions by the model updater subsystem 214, as described above. See also Fig. 	2 of Taylor.) (see Dependent Claims 7, 14 and 19)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Challey / Rozga / Taylor system / method for predicting digital survey response quality and generating suggestions to digital surveys with the aforementioned teachings regarding train the response quality prediction machine learning model utilizing a specific data set and train the response quality prediction machine learning model utilizing a general dataset in further view of Taylor, wherein by incorporating the machine learning process, the survey target's experience with the survey will be improved by not being overwhelmed with extra questions, and the survey target may be more likely to complete the survey and respond to survey questions that the social networking platform can actually gain valuable information from (see Taylor: ¶ [0064]).
Further, the claimed invention is merely a combination of old elements in a similar field for predicting digital survey response quality and generating suggestions to digital surveys, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Taylor, the results of the combination were predictable.

Regarding Dependent Claim 10, Challey / Rozga / Taylor system for predicting digital survey response quality and generating suggestions to digital surveys teaches the limitations of Claims 1-2 above, and Taylor further teaches the system for predicting digital survey response quality and generating suggestions to digital surveys comprising:
- further comprising instructions that, when executed by the at least one processor (see at least Taylor: ¶ [0089] & Fig. 1. Taylor notes electronic processors shown in Fig. 1.), cause the system to generate the updated response quality based on the survey response data (see at least Taylor: ¶ [0005] & Fig. 1. Taylor notes generating, by the system, an updated prediction indicative of the likelihood that the first user will provide a specific answer to the question and generating an updated certainty score associated with the updated prediction. The method further including: based on the updated predictions and updated certainty scores generated for the questions in the first subset of questions of the plurality of questions that have not been presented to the first user, identifying, by the system, a second subset of questions from the plurality of questions in the survey.) by:
- analyzing the survey response data (see at least Taylor: ¶ [0033] & Figs. 1-2. Taylor teaches that at step 116, after the survey target is presented with a question from the subset of questions identified in step 108, a response to the question asked to the survey target may be received from the survey target. For example, the survey target may select a “1” “2” “3” “4” or “5” in response to the question presented to the survey target. In another example, a survey target may select a response from a drop-down menu. In another example, a survey target may select between a “yes” or a “no” response. In another example, the survey target may select a response from a list of responses containing responses phrases.)
- determining a number of target responses (see at least Taylor: ¶ [0020] & ¶ [0066]. Taylor teaches that these updated predictions are then used by the model to determine whether to further survey the survey target, and, if so, which specific questions to present to the survey target. In this manner, a feedback learning loop is provided that enables the model and its predictions to be updated based upon survey target responses. Also at ¶ [0066]: “Assuming the first question in the survey presented to the survey target from the first subset of questions 310 is “Do you trust our social network platform?” (Question ID 8419), and the survey target responds in the negative (indicating the survey target does not trust the social network platform), the survey target's response may be used to update the survey optimization model 216 and again predict responses and determine certainty scores for the remaining questions.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Challey / Rozga / Taylor system / method for predicting digital survey response quality and generating suggestions to digital surveys with the aforementioned teachings regarding further comprising instructions that, when executed by the at least one processor, cause the system to generate the updated response quality based on the survey response data by: analyzing the survey response data &  determining a number of target responses in further view of Taylor, wherein an advantage of this implementation is that the social networking platform 405 may keep the data in the user information database 218 safe and inaccessible by the third-parties, while still providing the benefits of the survey optimization model 216 to the third-parties such that they can improve their own surveys provided to survey targets. The third-parties may not be able to obtain any user specific information stored in the user information database 218, and may only receive predicted responses and certainty scores associated with the predictions for a plurality of survey questions (see Taylor: ¶ [0072]).
Further, the claimed invention is merely a combination of old elements in a similar field for predicting digital survey response quality and generating suggestions to digital surveys, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Taylor, the results of the combination were predictable.

15.		Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Challey / Rozga / 	Taylor, as applied to Claims 1-3, and in further view of US Patent Application (US 2011/0307262 	A1) to Messer.
		Regarding Dependent Claim 6, Challey / Rozga / Taylor system for predicting digital survey 	response quality and generating suggestions to digital surveys doesn’t explicitly teach or 	suggest the following:
	- wherein the predicted response quality comprises a predicted survey completion rate (see 	Dependent Claim 6)
		Messer however in the analogous art for predicting digital survey response quality 	and generating suggestions to digital surveys teaches the following:
	- wherein the predicted response quality comprises a predicted survey completion rate (see at 	least Messer: ¶ [abstract] & Fig. 5. Messer teaches that the estimated completion rate is derived 	for at least one of the segments of the survey and may be based upon a number of 	respondents presented with the respective segment of the survey, and a number of respondents 	completing the survey. Quota group progress counts of at least one of the segments of the 	survey for each of the quota groups is derived. Estimated completion counts of each of the 	quota groups for at least one of the segments of the survey is also derived. The counts are 	based upon the corresponding quota group progress counts and the estimated completion rates. 	The method includes closing the survey to subsequent additional respondents of a given quota 	group.) (see Dependent Claim 6)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Challey / Rozga / Taylor system for predicting digital survey response quality and generating suggestions to digital surveys with the aforementioned teachings regarding wherein the predicted response quality comprises a predicted survey completion rate in further view of Messer, wherein deriving estimated completion counts of each of the quota groups for at least one of the segments of the survey. The estimated completion counts may be based upon the corresponding quota group progress counts and the estimated completion rates. The method may further include a step of closing the survey to subsequent additional respondents of a given quota group when a total of the estimated complete counts therefor reaches a quota value (see Messer: ¶ [0012]).
Further, the claimed invention is merely a combination of old elements in a similar field for predicting digital survey response quality and generating suggestions to digital surveys, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Messer, the results of the combination were predictable.

16.		Claims 8, 15 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Challey / 	Rozga, as applied to Independent Claims 1, 11 and 16, and in further view of US Patent Application 	(US 2012/0084120 A1) to Hirsch.
		Regarding Dependent Claims 8, 15 and 20, Challey / Rozga system for predicting digital 	survey response quality and generating suggestions to digital surveys doesn’t explicitly teach or 	suggest the following:
	- further comprising instructions that, when executed by the at least one processor, cause the 	system to provide the suggested change by providing a question-specific suggested change for 	a survey question of the survey questions (see Dependent Claims 8, 15 and 20)
		Hirsch however in the analogous art for predicting digital survey response quality 	and generating suggestions to digital surveys teaches the following:
	- further comprising instructions that, when executed by the at least one processor, cause the 	system to provide the suggested change by providing a question-specific suggested change for 	a survey question of the survey questions (see at least Hirsch: ¶ [0055] & ¶ [0098]. Hirsch teaches 	that if another query is to be transmitted to the selected candidate, the method 1100 moves from 	step 118 to the step 1124. At step 1124, a determination is made if the set of queries should be 	altered (e.g., add a new query, change an existing query, or delete a query in the set of queries). If 	the set of queries is not to be altered, the method 1100 moves back to step 1112. See also ¶ [0055]: 	“The qualification processing system 10 authorizes the responder 152 and/or the client 162 to 	control an information collection session (e.g., a question flow associated with an interview). For 	example, the qualification processing system 10 repeats a question, receives a response to a 	question, plays back a response to a question, changes a response to a question, moves on to 	another question, and/or asks for live help, response to an instruction from the 	responder 152 and/or the client 162 (via a computing device).”) (see Dependent Claims 8, 15 and 	20).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Challey / Rozga system for predicting digital survey response quality and generating suggestions to digital surveys with the aforementioned teachings regarding further comprising instructions that, when executed by the at least one processor, cause the system to provide the suggested change by providing a question-specific suggested change for a survey question of the survey questions wherein the predicted response quality comprises a predicted survey completion rate in further view of Hirsch, wherein the qualification processing system can be configured to process a relatively large amount of responder information and/or client information automatically and/or dynamically so that responses, skills, adaptability, fit, sentiment, interest, and/or so forth of a responder and/or a client can be assessed in an efficient manner (see Hirsch: ¶ [0031]).
Further, the claimed invention is merely a combination of old elements in a similar field for predicting digital survey response quality and generating suggestions to digital surveys, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hirsch, the results of the combination were predictable.

17.		Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Challey / Rozga, as 	applied to Independent Claim 16, and in further view of US Patent Application (US 2019/0114653 	A1) to Krishnan.
		Regarding Dependent Claim 18, Challey / Rozga non-transitory computer-readable 	medium for predicting digital survey response quality and generating suggestions to digital 	surveys doesn’t explicitly teach or suggest the following:
	- wherein the response quality prediction machine learning model comprises a recurrent neural 	network trained to evaluate whether a question of the survey has a logical flow 
		Krishnan however in the analogous art for predicting digital survey response quality 	and generating suggestions to digital surveys teaches the following:
	- wherein the response quality prediction machine learning model comprises a recurrent 	neural network trained to evaluate whether a question of the survey has a logical flow (see at 	least Krishnan: ¶ [0025] & ¶ [0040]. Krishnan notes that for example, the question platform 	may build a machine learning model for each item of information in an entity profile. That is, 	a gender model, a geolocation model, an age model, and the like. The models may include 	support vector machines, logistic regression, neural networks, and the like. The model may base 	the probabilities on other demographic and preference 	characteristics known about the entity. 	For example, each demographic model may be trained based upon training data where the 	demographic characteristic is known to the question platform and the user profile includes 	other demographic and preference characteristics (e.g., from tracking cookies and/or past 	survey responses that indicate a consumer preference). The label applied to the 	training data is 	the known demographic characteristic. Also at ¶ [0040]: “Similar questions may be determined 	through one or more machine learning 	algorithms utilizing natural language processing may 	determine a similarity of questions. The answers are provided with the similar questions and 	the survey creator can utilize the pre-stored answers, or request new entities answer their 	specific questions.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Challey / Rozga system for predicting digital survey response quality and generating suggestions to digital surveys with the aforementioned teachings regarding further comprising instructions that, when executed by the at least one processor, cause the system to provide the suggested change by providing a question-specific suggested change for a survey question of the survey questions wherein the predicted response quality comprises a predicted survey completion rate in further view of Krishnan, in order for similar questions to be determined through one or more machine learning algorithms utilizing natural language processing may determine a similarity of questions. In some examples, the answers are provided with the similar questions and the survey creator can utilize the pre-stored answers, or request new entities answer their specific questions (see Krishnan: ¶ [0040]).
Further, the claimed invention is merely a combination of old elements in a similar field for predicting digital survey response quality and generating suggestions to digital surveys, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Krishnan, the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683